Opinion issued July 2, 2013




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-13-00370-CR
                             ———————————
             IN RE ALVESTER CHARLES WILLIAMS, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Alvester Charles Williams, has filed a petition for writ of

mandamus, complaining that the trial court has not enforced its November 17,

2010 order relating to his post-conviction writ of habeas corpus. 1




1
      Relator provides information indicating that this original proceeding arises out of
      cause number 1172394A, styled Williams v. State, pending in the 262nd District
      Court of Harris County, Texas, the Honorable Denise Bradley presiding.
      This Court, an intermediate appellate court, has no jurisdiction over post-

conviction writs of habeas corpus in felony cases.2 See TEX. CODE CRIM. PROC.

ANN. art. 11.05, art. 11.07, § 3(a), (b) (Vernon 2005 & Vernon Supp. 2012); Perry

v. State, 01-12-01051-CR, 2012 WL 6213718, at *1 (Tex. App.—Houston [1st

Dist.] Dec. 13, 2012, orig. proceeding) (mem. op.) (not designated for publication)

(“Article 11.07 contains no role for the courts of appeals.”); In re McAfee, 53
S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding) (noting

that only Texas Court of Criminal Appeals has jurisdiction in final post-conviction

felony proceedings).

      To complain about the action or inaction of the trial court in a post-

conviction felony proceeding, relator must seek mandamus relief from the court of

criminal appeals. Perry, 2012 WL 6213718, at *1; In re McAfee, 53 S.W.3d at

718. Therefore, we lack jurisdiction to grant mandamus relief in matters related to

a post-conviction writ application. See In re Livings, No. 01-12-00860-CR, 2012
WL 4465520, at *1 (Tex. App.—Houston [1st Dist.] Sept. 27, 2012, orig.

proceeding) (mem. op.) (not designated for publication) (concluding that

intermediate appellate court had no jurisdiction in mandamus complaining that trial



2
      Relator was convicted of the offense of felon in possession of a firearm for which
      he was sentenced to 28 years in prison. See TEX. PENAL CODE ANN. § 46.04(a)(1)
      (Vernon 2011). We affirmed relator’s conviction in Williams v. State, 313 S.W.3d
393 (Tex. App.—Houston [1st Dist.] 2009, pet. ref’d).
                                           2
court had failed to rule on motions filed in aid of post-conviction writ of habeas

corpus); In re McAfee, 53 S.W.3d at 717–18.

                                   Conclusion

      We dismiss the petition for writ of mandamus for lack of jurisdiction. See

TEX. R. APP. P. 52.8(a).

                                 PER CURIAM


Panel consists of Justices Jennings, Brown, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3